Citation Nr: 1531018	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disability, to include aortic insufficiency with bicuspid aortic valve.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Veteran represented by:	David A. Standridge, Jr., Attorney



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a July 2014 rating decision from the VA RO in Albuquerque, New Mexico.  Jurisdiction rests with the VA RO in Albuquerque, New Mexico, from which the appeal was certified.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disability, entitlement to service connection for an acquired psychiatric disorder, and entitlement to service connection for sleep apnea, the Veteran has requested a Travel Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of these claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. 
§ 20.700(a) (2014). 

Additionally, the RO denied the issue of entitlement to service connection for a bilateral leg condition in an August 2010 rating decision.  In January 2011, the Veteran submitted a statement indicating his disagreement with this decision.  As the document is labeled as a Notice of Disagreement and was timely filed, the Board finds it is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201 (2014).  The record does not indicate that a Statement of the Case has been issued with respect to this claim.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to a service connection for a bilateral leg condition.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to the issue, return the claim to the Board for appellate review.

2.  Schedule the Veteran for a Travel Board hearing with respect to the issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disability, to include aortic insufficiency with bicuspid aortic valve; entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression; and entitlement to service connection for sleep apnea in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2014).  Following the hearing, return these issues to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




